 
 
I 
112th CONGRESS 1st Session 
H. R. 804 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to clarify the eligibility of certain veterans who serve in support of Operation New Dawn for hospital care, medical services, and nursing home care provided by the Department of Veterans Affairs. 
 
 
1.Eligibility of certain veterans who serve in support of Operation New Dawn for hospital care, medical services, and nursing home care provided by the Department of Veterans AffairsSection 1710(e)(1)(D) of title 38, United States Code, is amended— 
(1)by striking Subject to paragraphs and inserting (i) Subject to paragraphs; and 
(2)by adding at the end the following new clause: 
 
(ii)Notwithstanding any determination of the Secretary under clause (i), for the purposes of such clause, service in support of Operation New Dawn shall be considered to be a service in a theater of combat operations during a period of war. . 
 
